Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 1 of 17
          Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 2 of 17




STATE OF' ARIZONA
County of Maricopa
                                   AFFIDAVIT
1,the undersigned, being first duly sworn, do hereby state under oath and under
penalty of perjury that the following facts are true:
     1.   I  am over the age of i8 and am a resident of Arizona. The information
          contained in this affidavit is based upon my own personal knowledge and,
          if called as a witness, I could testify competently thereto. I am a former
          sworn law enforcement officer and criminal investigator. Since 2007 1
          have been duly appointed by the elected Sheriff of Maricopa County,
          Arizona, Joseph Arpaio, as the chief investigator of his Cold Case Posse.

     2.   Under the Arizona Constitution and Arizona Revised Statutes, the Sheriff
          has the authority to request assistance from a volunteer posse ("the Cold
          Case Posse"), a special five-member team of experienced investigators
          located in the county, to assist him in the execution of his duties. The
          individually-selected team deputized by the Sheriff includes former police
          detectives and attorneys who work voluntarily and at virtually no expense
          to the taxpayer whenever the Sheriff authorizes an investigation to address
          any issue as the Sheriff deems appropriate.

     3. In August      2011, a group of citizens from the Surprise Arizona Tea Party
          organization called upon the Sheriff in his office and presented a petition
          signed by approximately 250 residents of Maricopa County, requesting the
          Sheriff's Department to investigate whether a document posted on the
          official website of the White House on 27 April 2011 and purporting on its
          face to be an electronic image of the "long-form" or original Hawaiian
          birth certificate of President Barack Hussein Obama was genuine.

     4. If the image of the birth certificate were not genuine, the question might
          arise whether Mr Obama had been born within the jurisdiction of the
          United States and thereby complied with the requirement under Article II
          of the U.S. Constitution that the President be a "natural-born citizen".

     5. The     petitioners expressed their concern that, until that point, no law
          enforcement agency had ever gone on record as indicating that it had
           investigated or was willing to investigate whether President Obama was
          eligible to hold his office. The petitioners said that lack of resources and
          jurisdictional challenges had inhibited any such investigation elsewhere.
     6. Sheriff Arpaio commissioned         the Cold Case Posse to undertake the
          investigation requested by the petitioners. The principal focus of the
          investigation is the electronic document on the White House website that
          President Ohama had presented as the image of his long-form birth
     Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 3 of 17




       certificate to the American people and to citizens of Maricopa County at a
       White House press conference on April 27, 2011, when he had said: "We
       provided additional information today about the site of my birth. ... Yes, in
       fact, I was born in Hawaii, August 4, 1961, in Kapi'olani Hospital."

7.     For 17 years from 199? until the year before the Presidential election of
       2008, the annually-revised biography written by Mr Obama and circulated
       by his literary agents had contained the words "Barack Obama, the first
       African-American President of the Harvard Law Review, was born in
       Kenya and raised in Indonesia and Hawaii."

8. The official Parliamentary Debates of the Kenyan National Assembly for
   25 March 2010 records that Mr Orengo, the Minister for Lands, said: "If
       America ... did not see itself as a multiparty state or nation, how could a
       young man born here in Kenya, who is not even a native American,
       become the President of America?"

9. The investigation       has closely examined the procedures for registration of
       births at the Hawaii Department of Health and various statements made
       by officials of the Hawaii government over the last five years in connection
       with the authenticity of Mr Obama's birth records. We have chronicled a
       series of inconsistent and misleading representations that various officials
       of the government of FIawaii have made since 2007 on the question what
       original birth records, if any, are held by the Hawaii Department of Health.

 10.   In February   2012, I reported to Sheriff Arpaio that there was probable
       cause to consider that the White House image of Mr Obama's birth
       certificate was a forgery, and specifically that it was not a true and accurate
       photographic image of a genuine birth record. I advised the Sheriff that
       the forgers had probably committed two crimes: first, fraudulently
       creating a forgery that the White House had characterized, knowingly or
       unknowingly, as an officially-produced governmental birth record; and
       secondly, fraudulently presenting to the residents of Maricopa County and
       to the American public at large a forgery that the White House had
       represented as "proof positive" of President Obama's authentic 1961
       Hawaiian long-form birth certificate.

 ii.   These conclusions were reinforced by input from numerous experts in the
       fields of typewriting, typesetting, computer-generated documentation,
       forensic document analysis and Adobe computer programs, as well as
       comparisons with numerous other birth records and expert reviews of
       Hawaii state law and of the regulations, policies and procedures of the
       Hawaii Department of Health.




                                          2
      Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 4 of 17




12.   The investigation further determined that the Hawaii Department of
      Health has engaged in what the Sheriffs investigators believe is a
      systematic effort to hide from law enforcement and the public whatever
      original 1961 birth records the Hawaii Department of Health may have in
      its possession. The Posse also accumulated evidence that the Hawaii
      government and its agencies had changed their policies and procedures in
      a manner calculated to hinder our law-enforcement investigation.

13.   In furtherance of the investigation, which has now continued for more
      than a year, I have twice visited Hawaii within the last six months. On the
      first occasion, a Maricopa County Sheriffs Office Detective and I
      presented our credentials to the offices of the Hawaii Department of
      I'Iealth and requested to speak to Mr Alvin Onaka, the chief registrar of
      births, a simulacrum of whose signature-stamp had appeared on the
      electronic document on the White House website. We had hoped to ask Mr
      Onaka if he would verify the authenticity of the White Fiouse released
      document and to verify the legitimacy of the registrar's stamp bearing his
      signature. Additionally we hoped to ask him to allow us, for law-
      enforcement reasons, to inspect the original document and, in due course,
      to subject it to forensic examination.

14.    However, when we presented our credentials at the front desk of the
      Hawaii Department of Health, much to our amazement we were informed
      that Mr Onaka does not speak to the public. We explained that we were
      there on official business. Nevertheless, we were not permitted access to
      Mr Onaka.

15.   At our insistence we did have an opportunity to speak with Deputy
      Attorney General Jill Nagamine. During our meeting Ms. Nagarnine
      refused to verify the authenticity of the PDF file released by the White
      House. As a matter of fact Ms. Nagamine would not provide us with any
      confirmation that the document was created by tile Hawaii Department of
      Health.

iô. Ms. Nagamine accused us of trying to get a verification of a birth record
    without legal authority to do so, even though the document has been
    offered for public view via the World Wide Web. She constantly evaded
    answering every question about the legitimacy of the document by hiding
    behind State statutes.

17.   We also visited the Kapi'olani Hospital, which the document on the White
      House website identifies as the place of Mr Obama's birth. We had
      discovered as a result of our enquiries that the hospital, at the relevant
      time, had maintained a separate record-keeping system by which all births
      at the hospital were recorded. This document is stored in the hospital
      archives. These archives are accessible to the public by hospital

                                       3
      Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 5 of 17




      permission. We asked to see the hospital's birth records for 1961 but were
      less than politely refused. At no time did Kapi'olani Hospital ever confirm
      that Mr Obama was in fact born in the hospital. Nor did they confirm that
      they were in possession of his birth records,

i8. Having regard to the elaborate non-cooperation we received from the State
    of Hawaii, and upon close examination of the evidence, it is my
    investigational opinion, shared by the Sheriff, that forgery and fraud have
    been committed in key identity records, including President Obama's
    long-form birth certificate; his computerized short-form birth abstract; his
    Selective Service Registration card.

19.   The Cold Case Posse has also noted that Mr Obama's first Executive Order,
      issued on his first full day as President, was to seal all of his own past
      records from public scrutiny. Documentation that is not available for Mr
      Obama includes not only his original birth records but also his baptism
      records, his adoption records, his kindergarten records, his Punahou
      school records, his Occidental College records, his Columbia University
      records, his Columbia University thesis, his Harvard Law School records,
      his Harvard Law Review articles, his scholarly articles from the University
      of Chicago, his passports, his medical records, his files from his years as an
      Illinois State Senator, and his illinois State Bar Association records,

20.   The then Republican Governor, Linda Lingle, stated during an interview
      on New York's WABC radio in 2008 that in an attempt to quell the Birth
      Certificate issue she had the Birth Certificate inspected by the state's
      director of health, Chiyorne Fukino.

21,   Lingle is quoted "So I had my health director, who is a physician by
      background, go personally view the birth certificate in the birth records of
      the Department of Health, and we issued a news release at that time
      saying that the president was, in fact, born at Kapi'olani Hospital in
      Honolulu, Hawaii. And that's just a fact and yet people continue to call up
      and e-mail and want to make it an issue and I think it's again a horrible
      distraction for the country by those people who continue this."

22.On October 31, 2008, Dr. Chiyome Fukino released the following
   statement: "There have been numerous requests for Sen. Barack Hussein
   Ohama's official birth certificate. State law (Hawai'i Revised Statutes
   §338-18) prohibits the release of a certified birth certificate to persons who
   do not have a tangible interest in the vital record. Therefore, I as
                                                                          Director
   of Health fo.r the State of Hawai'i, along with the Registrar of Vital
   Statistics, who has statuto.iy authority to oversee and maintain these type
   of vital records, have personally seen and verified that the Hawai'i
                                                                             State
   Department of Health has Sen. Obama's original birth certificate on record
      Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 6 of 17




      in accordance with state policies and procedures. No state official,
      including Governor Linda Lingle, has ever instructed that this vital record
      be handled in a manner different from any other vital record in the
      possession of the State of Hawai'i."

23. Months later, in July 2009, she added another comment: "1, Dr. Chiyome
      Fukino, Director of the Hawaii State Department of Health, have seen the
      original vital records maintained on file by the Hawaii State Department of
      Health veriing Barack Hussein Obama was born in Hawaii and is a
      natural-born American, I have nothing further to add to this statement or
      my original statement issued in October 2008 over eight months ago."

      Significantly, Fukino changes the wording from viewing Sen. Obama's
      "original birth certificate" to having "seen the original vital records
      maintained on file by the Hawaii State Department of Health, verifiing
      Barack Hussein Obarna was born in Hawaii and is a natural-born
      American".

24.The Governor of Hawaii, Mr Neil Abererombie, has said that he was
   present when Mr. Obama was born. Later, however, he retracted that
   statement and acknowledged that he did not see Obama's parents with
   their new born son at any hospital, although he said he remembers seeing
   Obama as a child with his parents at social events. There is no evidence to
   support that claim. No doctor or nurse who attended his birth has come
   forward to say so.

25. Abercrombie    told the Honolulu Star Advertiser he was searching within
      the Hawaii Department of Health to find definitive vital records that
      would prove Obama was born in 1-lawali, because the continuing eligibility
      controversy could hurt the president's chances of re-election in 2012.

26.Abercrombie said the birth certificate issue would have "political
   implications" for the presidential election "thaL we simply cannot have."

27.   Abererombie did not report to the newspaper that he or the Hawaii
      Department of Health had found Obama's long-form, hospital-generated
      birth certificate. The governor only suggested his investigations
                                                                         to date
      had identified an unspecified listing or notation of Obama's
                                                                      birth that
      someone had made in the state archives.

28.Abercrombie did not say to the newspaper that he or the Hawaii
   Department of Health had found Obarna's long-form, hospital-generated
   birth certificate. Nor did he say to the newspaper he had personally seen
   any birth record for Obama. The governor only suggested his
   investigations to date had identified an unspecified listing or notation of
   Obama's birth that someone had made in the state archives.

                                       5
      Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 7 of 17




29.   "It was actually written, I am told, this is what our investigation is
      showing, it actually exists in the archives, written down," Abercrombie
      said.

30. Conceivably,    the yet-undisclosed birth record in the state archives that
      Abererombie said had been discovered may have come from the
      grandparents registering Obama's birth, an event that would automatically
      have triggered both the newspaper birth announcements and availability
      of a Certification of Live Birth, even if no long-form birth certificate
      existed.

31.   Our investigation has revealed that in 1961, as Hawaiian law then stood,
      Obama's grandparents, Stanley and Madelyn Dunham, could lawfully have
      made an in-person report of a Hawaiian birth even if the infant Barack
      Obama Jr. had been foreign-born.

32. The   newspaper announcements of Mr Obama's birth do not prove he was
      born in Hawaii, since they could have been triggered by the grandparents
      registering the birth as Hawaiian. They might then have paid for the
      announcement themselves.

33. However, we have learned that it was not uncommon for local newspapers
      to publish birth announcement paid for by individuals reporting the birth
      in the local paper, even if the child was born elsewhere. If so, the
      registration of an out-of-countiy birth as Hawaiian would have been
      reported in the same way as the registration of an in-country birth.
      Neither of the two advertisements states that Obama was born in a
      particular hospital. Both give very limited information.

34.To date the purported. undisclosed birth record in the state archives that
   Abercrombie has claimed to have discovered and has described as being
   "actually written" has never been made public. Being located in the state
   archives, this document should be available for inspection by the general
   public without restraint.

35. From Abererombie's admission, it is legitimate to infer that this record, if
    it indeed exists, was not in the possession of the Hawaii Department of
    l-Iealth, which may have had no record of the in-country birth of Mr
    Obama either in hard copy form, such as long form birth certificate,
    preserved in its vault as described by Dr. Chiyorne Fukino. If such a
    document had existed, Abercromhie would have had it within minutes of
      his request.
      Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 8 of 17




36. Mr Obama's long-form birth certificate would have been preserved in a
      hard-covered bound volume along with the other long form birth
      certificates of that period. This record would have been easily accessible to
      the Department of Health upon the Governor's request, had it existed.

37. Dr. Chiyome Ful<ino also gave an interview     to CNN on April 26, 2011, in
      which she stated that she simply went into the vault and inspected
      Obama's original Birth Certificate. Inferentially, it should have been that
      easy for Governor Abercrombie to locate it as well.

38.This circumstance      also suggests that the birth record of Mr Obama was
      not at that time recorded in the Department of Health's computerized
      database that has been in use since 2001.

39.   In March 2012, Sheriff Arpaio held a Press Conference during which he
      and I presented an outhne of those aspects of the investigation that would
      not compromise the safety of witnesses or the integrity and future course
      of the investigation. At that time, we had concluded that there was
      probable cause that forgery and fraud had been committed in respect of
      four documents: the long-form or original birth certificate for Mr Obarna,
      which contained multiple errors and anomalies, many of them serious; the
      short-form computer-generated abstract of Mr Obama's birth record that
      the Democratic Party had published in 2007, which was printed using a
      form of words not current at the relevant date; the selective-service
      document for Mr Obama, which contained a two-digit year-stamp contrary
      to specifications written by the Department of Defence to the effect that
      the year of issue should be expressed as four digits on the stamp, and
      contrary to any other selective-service registration document that we have
      been able to examine; and we are aware that the social security number,
      which has a prefix that at the date of issue was unique to Connecticut even
      though Mr Obama has never resided in that State.

40. In an attempt to verify whether Mr Obama and his mother had arrived in
    the United States at or around the alleged date of his birth, we contacted
    the National Archives to obtain microfilms of the 1-94 immigration
    landing records for the year 1961. All such records were and are available
    for the entire year 1961, except for those on the alleged date of Mr Obarna's
    birth (August 4), three days before that date, and three days after that
    date. The Archivist and his staff did not tell us how the missing records
    had come to be lost, and offered no hope that they would ever come to
    light.

41.   After three months of further investigation, the Sheriff held a second press
      conference to announce, with my support, that it was no longer a question
      of probable cause: it was now certain that the document on the White



                                         7
    Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 9 of 17




    House website was a forgery. The Sheriff also announced that the
    investigation would continue: and it has continued ever since.

 42.The purpose of holding press conferences was and is to notify the public
    that an investigation is in progress, with the aim of obtaining additional
    information that might be helpful to the investigators in reaching the
    truth. As a result of both press conferences, additional material of this
    kind became available to us.

43. Our investigation concludes that President Obama's long-form birth
    certificate is a computer-generated document; that it was manufactured
    piecemeal and electronically; and that it did not originate as a copy of a
    true paper record from a bound volume, as claimed by the White House
    and by the Governor of Hawaii and by the director of the Health
    Department, cited in a press release issued April 27, 2011, by the Governor
   to coincide with the publication of the document on the White House
   website.

44. Most importantly, the "registrar's stamp" in the computer-generated
   document released by the White House and posted on the White House
   website may have been imported from another unknown source
   document. The fact that the stamp cannot have been placed on the
   document pursuant to state and federal laws is one of many indications
   that the document is a forgery and, therefore, that it cannot be relied upon
   as verification, legal or otherwise, of the date, place or circumstances
                                                                            of Mr
   Obama's birth.

45. The Registrar's date-stamp exhibited a similar grave anomaly, allowing it
    to be moved about electronically within the document which would
                                                                        have
   been impossible if the document were the scanned and certified
                                                                       copy that
   official statements profess it to be. The Registrar's
                                                           signature-stamp and
   date-stamp were computer-generated images that were imported into the
   document. They were not electronic images of actual rubber-stamp
   imprints inked by hand or machine on to a paper document. Accordingly,
   the document on the White House website is, at a minimum, misleading
   the public in that it has no legal import and cannot be relied              to
                                                                      upon as a
   legal document carrying the full faith and credit of the State of
                                                                     Hawaii and
   verifying the date, place and other circumstances of Mr Obama's
                                                                        birth. A
   photograph of the Registrar's date-stamp is exhibited and marked "MZ2".
46. These and numerous other errors and anomalies
                                                  observed after extensive
  forensic scrutiny of the electronic image downloaded from the
                                                                       White
  House website were inconsistent with features to be expected
                                                                     when a
  paper document is placed on the glass plate of a scanner so that it
                                                                      can be
  captured as an electro-photographic image, or when it is scanned. and
                                                                        then
      Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 10 of 17




      processed either to enhance the clarity of the image by optical character
      recognition or to reduce file-size by file-compression or optimization.

47. Furthering the investigation, I returned to Hawaii for a second time. I met
    Mr Duncan Sunahara, the brother of Virginia Sunahara, an infant born in
    Hawaii on August 4, 1961, the alleged date of Mr Obama's birth there. Ms
    Sunahara died the following day, August 5, after breathing difficulties.
      When I met Mr Sunahara he had recently applied to the Department of
      Health in Hawaii for a copy of his deceased sister's birth certificate, He
      told me the Department had gone to great lengths to deny him a copy f
      the original long-form birth certificate that a close relative is entitled by
      law to request and the Department is obliged by law to supply. The Cold
      Case Posse is compelled to consider the question why this little girl's 1961
      long-form birth certificate was so disconcerting to the Hawaii Department
      of Health that it did not wish to issue a copy to Mr Sunahara upon request.

48.1 obtained from Mr Sunahara a copy of proceedings in the Circuit Court of
   the First Circuit, State of Hawaii, in which the Deputy Attorney General,
   Ms Nagamine, appeared before Judge Rhonda Nishirnura on March 8,
   2012, to argue that Mr Sunahara was not entitled under Hawaiian statute
   law to see, still less obtain, a certified copy of his deceased sister's original
      ig6i long-form birth certificate.

49. During the proceedings, the Attorney General implied that Mr Sunahara's
    request arose from an underlying interest in obtaining evidence that might
    assist in determining whether the document on the White House website
    is indeed a forgeiy. Ms Nagamine said Mr Sunahara ought to be satisfied
    with a short-form extract of the birth record rather than a long-form
    printed image of the original copy in the bound volume for 1961 in the
      vaults of the Health Department.

50. Ms Nagamine also said that the entire volume of birth certificates
    inferentially containing not only Ms Sunahara's long-form original birth
      certificate but also those of twins born at about the same date had been
      removed to a special, secure location with very limited access. I do not
      know what purpose the Department of Health had in preserving these
      records at all, unless it was to show them upon request to family members
      and others - such as law enforcement with a legitimate and statutory
      interest in seeing the documents.

51.   Ms Nagamine said      that accessing the original birth records was difficult
      and expensive. However, in Dr. Chiyome Fukino's interview with CNN she
      stated that she simply went into the vault and inspected Obama's original
      Birth Certificate. I am told by Mr Sunahara that he was willing to pay any
      reasonable fee to cover the cost. Our investigation indicates that the
      Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 11 of 17




      Health Department's fee is not great: attorneys for Obama had paid $10
      for a certified copy and $4 for a second certified copy. Inferentiafly, such
      small fees are an indication that the difficulty of consulting the archives
      and generating certified copies is not great. And I have come across further
      evidence that the difficulty of consulting the records is not very great: for
      they are normally kept in bound volumes on specially-designed shelves
      known to librarians as "stacks". A picture of Mr Onaka pulling out a book
      of birth records from 1972, just nine years after the year that is of interest
      to our investigation, shows how small the difficulty in consulting the
      records is likely to be. The photograph is marked "MZi", annexed and
      signed as relative hereto.

52.   The reason why law-enforcement investigators wish to examine the
      original long-form birth certificate of Ms Sunahara relates to the practice
      of the Health Department to number each birth certificate sequentially
      with the last two digits of the year followed by a five-digit number
      incremented sequentially by a date-stamp that advanced the counter by i
      after every stamping. At that time, approximately 48 births occurred every
      day in Hawaii, and were required to be registered. They were sequentially
      stamped in order of date of birth.

53. Photostat images of the long-form original birth certificates of twin
   daughters born to Eleanor Nordyke at Kapi'olani Hospital August 1961,
                                                                     5,
   one day after the alleged birth of Mr Obama at the same hospital, have
   been drawn to the Cold Case Posse's attention. They had been published in
   the Honolulu Advertiser. As a result of examining these images, the Cold
   Case Posse has reason to suspect that the sequential number on the
   computer-generated short-form abstract that the Health Department
   released to the family is not the same as that which appears on the long-
   form original birth certificate that was issued for Ms Sunahara.

54. Examination of the birth certificates issued to the parents of the Nordyke
   twins shows      that   their   registration   numbers,, 61/10637 and    10638,
   preceded the number on Mr Obama's short-form and long-form
   certificates, which is shown as 61/10641, even though he was born a day
   earlier than they were. Ms Sunahara was born August
                                                            4, 1961, and her
   certificate was stamped by the Hawaii registrar August 8, but her number
   was iio80. The table summarizes the position:

           Name of child       Date and time born       Registered    Certificate #
          Barack Obama             Aug 4 at 7:24 pm         Aug 8           10641
       Virginia Sunahara           Aug 4 at 9:16 pm        Aug 10           iio8o
          Susan Nordyke            Aug at 2:12 pm          Aug 11           10637
       Gretchen Nordyke            Aug 5 at 2:17 pin       Aug 11           10638


                                         I'll
   Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 12 of 17




 55. Mr Obama's   birth certificate was registered August 8, 1961. The Nordyke
    twins' birth certificate was registered August 11, 1961. Even
                                                                        if the
    sequential numbering had followed the date of registration rather than the
    date of birth, Mr Obama's certificate should have been automatically
    assigned a number lower, not higher, than the numbers allocated to the
    certificates of the Nordyke twins. And the number currently assigned to
    Ms Sunahara is entirely out of sequence.

 56, One possible explanation for the out-of-sequence
                                                      serial numbers might
     have been that several serialized piles of birth certificates were
     at different hospitals. liowever, Ms Verna K. Lee, an official registered
     for the recording of births in Honolulu in 1961, when             responsible
                                                                 interviewed by a
     reporter for wnd.com, said that this was not the case. Ms Lee was the local
     registrar who apparently signed the document on the White House
     (it is possible that the forgers lifted her signature from            website
                                                                    another birth
    certificate and inserted it electronically into the computerized
    that is now on the White House website).                          compilation

57. Ms. Lee was   surprised that the numbers were out of sequence. Ms. Lee
    made recorded statements to a WND reporter during a phone
    have personally listened to those recordings.
                                                                   interview. I
                                                            On the recorded
   conversation Ms. Lee said that all of the birth certificates received
                                                                           in a
   month were ordered chronologically by date and time of
                                                                     birth and
   numbered sequentially at the end of each month. The only
                                                              exception not
   relevant in the present case was that birth certificates
                                                            received from the
   islands and from one local out-station in Oahu were
   as not to under-represent births outside Honolulu
                                                       grouped  separately, so
                                                        or unattended births
   occurring at home in the 50% statistical samples by which
                                                                   only even-
   numbered births were reported to the Federal Government
                                                                 as mandated
   by the U.S. Office of Vital Statistics.

58. Ms Lee has said that birth certificates from the
                                                     hospitals in
    directly to the central office of the Department of Health Oahu were sent
                                                                in Honolulu. The
    birth certificates were all numbered at the end of
                                                            each month by one
    person. When Ms Lee was asked whether there might
                                                             have been mistakes
    in numbering the birth certificates, she insisted
                                                      that they were numbered
   correctly and in sequence. The long-form original
    inspected twice for accuracy by two different clerks and certificates were
                                                              then signed by the
    registrar. They were kept together secured in a certain
   were all numbered at the end of the month.                    room until they
                                                     They were not allowed to
   become out of order and they were not numbered
                                                       incorrectly. (It should be
   noted that theNordyke twins were born minutes apart and their
  certificate numbering was based not only on date but on            respective
  indicates the clerk scrutinized the documents prior
                                                            time  as well. This
                                                          to placing them in
  chronological order for proper numbering.) Based on
                                                                     Ms
  representation, I consider it highly unlikely that a birth certificate Lee's
                                                                         so far

                                    ii
  Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 13 of 17




   out of sequence as that which now appears on Ms Sunahara's short-form
   birth abstract could have been accepted at a registrar's office managed by
   Verna K. Lee.

59. It is also possible that investigators are being misled into devoting
    attention to the number on Ms Sunahara's original long-form birth
    certificate, which may after all turn out to be different from that of Mr
   Obama and identical to that which appears on her short-form computer
   abstract. For that reason among others, investigators would like to inspect
   and, in due course, forensically to examine the volumes of long-form
   certificates for 1961, and specifically the long-form original birth
   certificates for Mr Obama, for Ms Sunahara, and for the Nordyke twins.

6o.A possibility that the investigators are constrained to bear in mind, given
   the numerous other defects in the document on the White House website,
   is that the number on that document is not a genuine registration number
   assigned to his birth certificate in 1961, but was issued when the short-
   form document was generated during the 2008 presidential campaign. It
   is possible that the Health Department does not want the public to see the
   original 1961 birth records because forensic examination might establish
   that the forgers had made a mistake in assigning to the forged long-form
   document on the White House website a number that was out of sequence
   and that may (or may not) be identical with the number on the long-form
   original birth certificate of Ms Sunahara. This is one reason why the
   investigators have asked to see the original bound volumes from the
   stacks.

6i. I am additionally concerned that the Hawaii Department of Health has not
    offered any testimony that the modern computerized data now used to
    generate the short-form abstracts have been safeguarded from numerical
    or other data manipulation. All that the Attorney General of Hawaii
    offered to the Maricopa County Sheriffs Office as proof that Mr Obama
    was born in Hawaii was a computer-generated list of birth registrations
    that was contained in a ring-binder. Pages could easily be removed, added,
    or removed, altered and reinserted at will. There was no level of security
    other than closing the rings of the binder holding the pages together.

62.The investigators have obtained an affidavit from an individual who went
   to the Department of Health when some of the first questions were being
   raised about Mr Obama's birth certificate. That individual states that when
   he first wen.t to the main office of the Hawaii Department of Health in
   Ilonolulu, Mr Obama's name did not appear in the computerized
   registration list in the ring binder, but when he went back approximately
   14 days later to re-examine the same list he was surprised
                                                                to see that Mr
   Obama's name now appeared on it.



                                    I
   Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 14 of 17




63. Notwithstanding this affidavit, it is plausible that an original birth record
    for Mr Obarna exists in Hawaii. Our investigation has discovered that at
    that time Hawaiian law contained a specific provision that permitted a
    Hawaiian parent of a child born anywhere in the world or any adult
   purporting to represent that parent, the right to register the child as
   Hawaiian-born. It is for this reason that two entries in the "Births" column
   of the local newspapers at the time do not constitute evidence that Mr
   Obama was born in Hawaii. They are merely evidence suggesting that a
   birth certificate was issued for him in Hawaii, and they tell us nothing
   about whether or not he was born there. In particular they do not as the
   White House document purports to do - identify the hospital of birth.

64. If Mr Obama had not in fact been born in Hawaii, the long-form original
    birth certificate would not have stated that he had been born in a
    particular hospital at a particular time, and would not have borne the
   signatures of the attending physician and registrar. The newspaper entries
   would have been identical whether he had been born in Hawaii or
   elsewhere in the world; but the birth records would not have been
   identical.

65, The existence of this law permitting out-of-country births to be registered
    as though they were Hawaiian births is a further reason why the Sheriff
   wishes his forensic investigators to be given access to the original hound
   volumes of birth certificates for 1961, and to be permitted to carry out
   forensic scrutiny of the volumes and of certain individual certificates,
   including that of Mr Ohama.

66. For these reasons, it is necessary for the investigators to bear in mind the
   possibility that the intention of the Hawaii Department of Health in
   refusing to allow Mr Sunahara to have a certified copy of the original birth
   certificate of his deceased sister is to conceal forgery and fraud within the
   Department itself.

67. The Cold Case Posse's law-enforcement investigation      into Mr Obama's
   birth certificate continues, taking account of the additional information
   obtained both as a result of the Cold Case Posse's own enquiries and as a
   result of assistance from the public following the publication of some of
   our results by the Sheriff at the March and July 2012 press conferences.

68.The law-enforcement investigation by and on behalf of the Sheriff of
   Maricopa County, Arizona, would be greatly assisted, and could be
   brought swiftly, inexpensively, and decisively to an end, if the Department
   of Health and the management of the Kapi'olani Hospital were willing to
   allow court-recognized forensic experts selected by the Sheriff of Maricopa
   County to inspect and forensically examine the volumes of long-form


                                     13
     Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 15 of 17




      original birth certificates for 1961 and the birth records kept by the
      Kapi'olani Hospital for that year. It should be .noted that forensic experts
      are trained in the management and preservation of paper records, and
      would cause no damage to the records in the course of their forensic
      examination.




Executed this                    day of                                            2012,

in Maricopa County', Arizona.



                                                                                 Michael Zu I lo

                                            Sworn         to   and subscribed before me
        this                                                                               2012




                                                               JAMES C JACKSON
                                        I



                                                    '       Notary Pubflc - Arizona
                                        I
                                                              Maricopa County
                                                        My Comm. Expires Jun 3, 2015
                                        t   w   r                         r
           Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 16 of 17




 MZI




     ***
                     ,




                                                           54
 :
                                                      ::




                                                                                 2t
                                                                           '




     1L
                                                                                 *

This is the photograph of Mr Oriaka
                                       withdrawing a bound volume of long-form original birth
for 972 from the stacks at the Department
                                             of l-teatth in Hawaii, referred to in my affidavit in certitkates
Hat'aii. The source of the photograph is an                                                       Sunahara v.
                                              interview ol' Rasa Fournier with Mr Ouaka, entitled
ihe Record. Siraighi,                                                                                Keeping
                      published at niidweek .com, November 16. 201




                                                   15
        Case 6:20-cv-00362-ADA Document 1-2 Filed 05/05/20 Page 17 of 17




 MZ2
                :;.:TTT
                   "s-.',                                                                   *
                                     .
                                                                          '?   .       .




                    8AMI                       NUSSEIM
                               I).                  ..c....,>D.
                                         Ea%                      5tudt        Uarvr

                                                                                                    C
                                                                                                :




                    M bItt                                          ____ _____
                           (* fl.bJ flq..




           a                                                                                               -




 This is the image, referred to in my affidavit in Sunahara v. Hawaii of the
                                                                                 "long-form birth certificate" for
 Mr Obama, with the registrar's signature-stamp and, separately, the
                                                                            registrar's date-stamp moved from
 their original locations on the "certificate", which are indicated by white
                                                                               ghost images towards the foot of
 the green security paper on to which the fabricated document had
                                                                        been electronically superimposed. That
 the registrar's date stamp and the registrar's text/signature stamp
                                                                        were both created by links to external
 objects imported into the Obama birth certificate was also confirmed by turning
                                                                                        on the "Links" option in
 the "Window" menu in Adobe illustrator. The inset image at top right
                                                                           is the list of links that appears when
that option is activated. Evidence that the two registrar stamps are
                                                                      external objects imported into the Obama
"birth document" can he seen in that the registrar's date stamp and
                                                                           text/signature stamp can easily and
separately he electronically' moved, rotated at will, turned sideways or even
                                                                                  upside-down. and repositioned
anywhere on the document. None of several hundred software suites
                                                                           designed for the automated optical-
character recognition, image enhancement, file compression, or
                                                                      optimization of an electro-photographic
image olan original paper docwnent that were studied and tested
                                                                      by expert consultants to the investigative
team was capable of processing the electronic data representing
                                                                    the image in such a manner as to store the
data representing either of the two stamps on a single "layer" so
                                                                     as to allow the stamps to be moved about
at wilt.




                      /:__'.__                                                         // -7 '.<
Michael     Zu11o'                                                                 Date




                                                                   16
